        Case 2:17-cv-00109-APG-EJY Document 99 Filed 04/24/20 Page 1 of 1



 1                          UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 LINEAR MORTGAGE, LLC,                                 Case No.: 2:17-cv-00109-APG-EJY

 4       Plaintiff                                  Order Denying Pending Motions as Moot

 5 v.                                                         [ECF Nos. 70, 71, 72, 89]

 6 ANTRECE WILLIAMS, et al.,

 7       Defendants

 8      In light of the parties’ notice of settlement (ECF No. 98),

 9      I ORDER that the pending motions (ECF Nos. 70, 71, 72, 89) are DENIED as moot.

10      DATED this 24th day of April, 2020.

11

12
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
